Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 and 08/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (“Hyun”, US 20150303427 A1, disclosed in IDS) in view of Fukuchi (US 20160190535 A1).
Regarding claims 1 and 9, Hyun teaches a porous composite separator for a secondary battery and a lithium secondary battery comprising the same (Hyun, Title, Abstract, [0031], [0060]) comprising: 
a porous substrate and a coating layer formed on the porous substrate (Hyun, Abstract, e.g., an organic/inorganic complex coating layer formed in a single layer on a single surface or both surfaces of the porous substrate), 
wherein the coating layer is formed by a plurality of inorganic particles which are connected and fixed by a composite binder including a particle type polymer binder (Hyun, [0030], [0034]-[0036], e.g., an organic/inorganic complex coating layer is formed in a single layer on a porous substrate and a coating solution containing a binder and selectively added inorganic particles; coating solution contains inorganic particles, the binder enables adhesion and fixation between the inorganic particles and between the inorganic particles and the surface of the porous substrate; binder refers to a binder in the form of an emulsion or suspension in which particles of a polymer compound are dispersed in an organic solvent or water; particle diameter of the binder).
Hyun does not teach an interpenetrating polymer network (IPN) type binder having no melting point and having a thermal decomposition temperature of 300°C or higher.
However, in the same field of endeavor, Fukuchi teaches a binder for a rechargeable battery includes an IPN-type acrylic-based resin including poly N-(isobutoxymethyl)acrylamide (which is a binder that is the same as that disclosed in paragraph [52] of Applicant’s Specification filed on 06/04/2020 and is expected to have no melting point and having a thermal decomposition temperature of 300°C or higher; the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Fukuchi, Title, Abstract, [0023], [0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an interpenetrating polymer network (IPN) type binder having no melting point and having a thermal decomposition temperature of 300°C or higher, for the purpose of providing high heat resistance and strong adherence (Fukuchi, [0019]).  
Regarding claims 2 and 10, Hyun in view of Fukuchi teaches the porous composite separator for a secondary battery as disclosed in claim 1 above.  Hyun teaches the secondary battery is a lithium secondary battery (Hyun, Title, Abstract, [0031], [0060]). 
Hyun does not teach wherein the interpenetrating polymer network type binder has a crosslinking penetration degree of 20 or less.
However, in the same field of endeavor, Fukuchi teaches a binder for a rechargeable battery includes an IPN-type acrylic-based resin including poly N-(isobutoxymethyl)acrylamide (which is a binder that is the same as that disclosed in paragraph [52] of Applicant’s Specification filed on 06/04/2020 and is expected to have a crosslinking penetration degree of 20 or less; the burden of proof then shifts to the applicant to provide objective evidence to the contrary (see MPEP § 2112)) (Fukuchi, Title, Abstract, [0023], [0025]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the interpenetrating polymer network type binder has a crosslinking penetration degree of 20 or less, for the purpose of providing high heat resistance and strong adherence (Fukuchi, [0019]).
Regarding claims 3 and 11, Hyun in view of Fukuchi teaches the porous composite separator for a secondary battery as disclosed in claim 1 above.  Hyun teaches the secondary battery is a lithium secondary battery (Hyun, Title, Abstract, [0031], [0060]).
Hyun teaches wherein the inorganic particles and the particle type polymer binder have an average particle diameter of 10 nm to 10 um (Hyun, [0040]-[0041], Tables 1-2, e.g., inorganic particles may be Al2O3 (alumina); inorganic particles may have a diameter of 0.1 to 5 um; Example 8 of Table 2 shows alumina having a mean particle diameter of 0.5 um and a binder having a mean particle diameter d50 of 100 nm ).
Regarding claims 4 and 12, Hyun in view of Fukuchi teaches the porous composite separator for a secondary battery as disclosed in claim 3 above.  Hyun teaches the secondary battery is a lithium secondary battery (Hyun, Title, Abstract, [0031], [0060]).
Hyun teaches wherein the average particle diameter of the particle type polymer binder satisfies Equations 1 and 2 of claim 4 (Hyun, [0032], [0040]-[0041], Tables 1-2, e.g., a pore diameter of the porous substrate is in a range of 0.01 to 50 um; inorganic particles may be Al2O3 (alumina); inorganic particles may have a diameter of 0.1 to 5 um; Example 8 of Table 2 shows porous substrate having a mean pore diameter of 100 nm, alumina having a mean particle diameter of 0.5 um, and binder having a mean particle diameter d50 of 100 nm).
Regarding claims 6 and 14, Hyun in view of Fukuchi teaches the porous composite separator for a secondary battery as disclosed in claim 1 above.  Hyun teaches the secondary battery is a lithium secondary battery (Hyun, Title, Abstract, [0031], [0060]).
Hyun teaches wherein the particle type polymer binder is included at 0.3 wt% (which falls in the claimed range of 0.5 wt% or less) with respect to a total weight of the coating layer (Hyun, [0080], e.g., Alumina (Al2O3) as inorganic particles was added to water to be solid content 30 weight %, and a modified polyacryl polyether copolymer as a second organic binder was added in amount of 1 weight % with respect to the amount of alumina (through calculation (1/100)=(x/30), x=0.3 wt% with respect to a total weight of the coating layer)).
Regarding claims 7 and 15, Hyun in view of Fukuchi teaches the porous composite separator for a secondary battery as disclosed in claim 1 above.  Hyun teaches the secondary battery is a lithium secondary battery (Hyun, Title, Abstract, [0031], [0060]).
Hyun in view of Fukuchi teaches a porous composite separator that is substantially identical to that of claim 1 as disclosed above, claimed property “wherein the porous composite separator has a gas permeability of 1 to 700 sec/100 ml” is presumed to be inherent.  The burden of proof then shifts to the applicant to provide objective evidence to the contrary. (See MPEP § 2112).
Regarding claims 8 and 16, Hyun in view of Fukuchi teaches the porous composite separator for a secondary battery as disclosed in claim 1 above.  Hyun teaches the secondary battery is a lithium secondary battery (Hyun, Title, Abstract, [0031], [0060]).
Hyun teaches wherein the coating layer has a thickness of 20 um (which falls in the claimed range of 1 to 100 um) (Hyun, [0046], Tables 1-2, e.g., the coating layer has a thickness of 0.1 to 50 um; Example 8 of Table 2 shows coating separator thickness is 20 um).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. (“Hyun”, US 20150303427 A1, disclosed in IDS) in view of Fukuchi (US 20160190535 A1) as applied to claim 1 above, and further in view of Lee et al. (“Lee”, US 20130101885 A1).
Regarding claims 5 and 13, Hyun in view of Fukuchi teaches the porous composite separator for a secondary battery comprising the particle type polymer binder as disclosed in claim 1 above.  Hyun teaches the secondary battery is a lithium secondary battery (Hyun, Title, Abstract, [0031], [0060]).
Hyun in view of Fukuchi does not teach wherein the particle type polymer binder has a glass transition temperature of 160°C or higher.
However, in the same field of endeavor, Lee teaches a separator for an electrochemical device such as a lithium secondary battery, a separator in which an organic-inorganic composite porous layer composed of a mixture of inorganic particles and binder polymers is formed on at least one surface of a porous substrate (Lee, [0002]); and the binder polymer employs a polymer having a glass transition temperature, Tg) of -200 to 200°C (which overlaps the claimed range of 160°C or higher; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.)) (Lee, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the particle type polymer binder has a glass transition temperature of 160°C or higher, for the purpose of improving mechanical properties such as flexibility and elasticity of a finally produced coating layer (Lee, [0036]).  Lee’s glass transition temperature of -200 to 200°C overlaps that of the claimed range of 160°C or higher; therefore, a prima facie case of obviousness exists (see MPEP § 2144.05, I.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723